Citation Nr: 0200610	
Decision Date: 01/16/02    Archive Date: 01/25/02	

DOCKET NO.  01-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran timely applied for a waiver of recovery 
of an overpayment of VA pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (the Board) 
arose from a September 2000 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office in Little Rock, Arkansas (the 
RO) which denied the veteran's request for waiver of recovery 
of an overpayment of VA pension benefits, on the basis that 
such request was not timely filed.

In October 2001, the veteran testified at a hearing before 
the undersigned member of the Board at the RO.  


REMAND

The veteran requests waiver of collection of an overpayment 
of VA pension benefits.  

Pertinent law and regulations

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the
12 month annualization period in which received unless 
specifically excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 
3.271(a) (2001).

A waiver of recovery of an overpayment is a mechanism 
provided by law in which, under certain circumstances, a 
debtor is not obligated to repay a debt or a part of a debt 
to the Government.  The law states that there shall be no 
collection of an overpayment, or any interest thereon, which 
results from participation in a benefit program administered 
under any law by the VA when it is determined by a COWC at an 
RO that collection would be against equity and good 
conscience.
See 38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.962, 
1.963(a) (2001).  However, waiver of repayment will be barred 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the person having an interest in 
obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).

Under the applicable criteria, a request for waiver of an 
indebtedness shall be considered: (1) if it is made within 
two years following the date of a notice of indebtedness 
issued by VA to the debtor on or before March 31, 1983 or (2) 
if it is made within 180 days following the date of a notice 
of indebtedness issued on or after April 1, 1983, by the VA 
to the debtor.  See 38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963(b)(1)(2) (2001).

The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding). If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness. See 38 C.F.R. § 
1.963(b) (2001).

The VA Benefits Administration (VBA) set forth a number of 
requirements with respect to requests for waiver of recovery 
of VA overpayments.  See OF Bulletin 99.GC1.04 (May 14, 1999) 
from the Acting Associate Deputy Assistant Secretary for 
Financial Policy.

Where timeliness of the waiver request was at issue, the VBA 
Debt Management Center (DMC) is to provide verification of 
the date on which the initial notice of indebtedness and the 
right to request waiver had been dispatched by the DMC to the 
debtor.  The DMC was to provide verification in the form of a 
signed, written certification from DMC management identifying 
the date of dispatch of the notice.  The DMC was to also 
provide a printout of the screen from the Centralized 
Accounts Receivable Online System (CAROLS) that indicated the 
date of dispatch of the DMC's initial notice to the debtor.  
A statement that explained the details of the screen was to 
accompany the screen printout.  In addition, the DMC was to 
provide a copy of the type of the form letter sent to the 
debtor.  Finally, the DMC was to provide a copy(s) of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and the right to request 
waiver.  The written declaration, the CAROLS screen printout 
(with the statement of explanation), the copy of the VA form 
letter sent to the debtor, and the copy of the debtor's 
response were all to be made part of the permanent record by 
the COWC.  The COWC was to refer to those items in any 
decision concerning the timeliness of the debtor's waiver 
request. 

As noted above, 38 C.F.R. § 1.962 allows for waiver of 
recovery of an overpayment of VA benefits where such recovery 
would be against equity and good conscience.  During the 
pendency of the appeal, the United States Court of Veterans 
Appeals for Veterans Claims held that such language may be 
inconsistent with the implication in 38 U.S.C.A. § 5302 which 
provides that a waiver may be granted only if an application 
for relief  is made within 180 days from the notification of 
the indebtedness.  Gordon v. Gober, 14 Vet. App. 193 (2000).  
The Court ordered the VA to file a memorandum addressing that 
matter.  The outcome of that case is pending.

Factual background

By a rating action in June 1984, the veteran was granted a 
permanent and total disability rating for pension purposes by 
the RO.  

By a letter dated in August 1993, the veteran was informed 
that action had been taken to reduce his non 
service-connected disability pension benefits because his 
wife had received earnings from self-employment during 1989.  
VA informed the veteran that the reduction in his pension 
benefits had resulted in an overpayment of $5,750.  He was 
notified that he had certain rights with respect to that 
overpayment, including the right to request a waiver of the 
collection of the overpayment.  

In August 1993, the veteran requested waiver of the charged 
indebtedness.  In a September 1993 decision, the COWC found 
that the veteran had exercised bad faith when he failed to 
report his wife's earnings.  Accordingly, the COWC concluded 
that the waiver of such debt was barred by law.  See 
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a) 
(1993), discussed above.  In October 1993, the COWC received 
the veteran's notice of disagreement with respect to its 
decision in September 1993 which denied waiver of the debt of 
$5,750.  In December 1993, the veteran was issued a statement 
of the case with respect to the September 1993 decision.  
There is  no indication that the veteran filed a substantive 
appeal.

In July 1994, the RO wrote to the veteran, proposing to 
reduce his non service-connected pension to $0, effective 
December 1, 1993.  The veteran was given the opportunity to 
submit evidence on this matter.  In addition, the veteran was 
informed that if he continued to accept monthly pension 
payments and it was determined that such payments were to be 
retroactively reduced, a potential overpayment could be 
created.   

On September 13, 1994, the RO informed the veteran that it 
had adjusted and reduced his VA non service-connected pension 
benefits and that his monthly rate of such benefits would be 
zero, effective December 1, 1993.  It was noted that the 
adjustment had resulted in an overpayment of benefits and 
that he would shortly be notified of the exact amount of the 
overpayment, as well as given information regarding 
repayment.

The record is silent for the next four years.  In September 
2000, the veteran noted that he had not drawn a check from 
the VA in approximately four years and concluded that his 
indebtedness should, therefore, have been paid.  He stated 
that if the VA thought that he still owed the debt, he would 
like a waiver, because he did not have any money to repay the 
debt.  

Later in September 2000, the COWC noted that the award action 
in September 1994 had created an overpayment of $1,175.50 and 
that the veteran had been advised of that overpayment on 
September 30, 1994.  The COWC noted that the VA had received 
the veteran's request for waiver on September 22, 2000, well 
past the 180-day limit in which to request a waiver.  The 
COWC concluded that since the waiver request had not been 
timely, it was precluded from considering the merits of 
whether collection of the overpayment was warranted.  The 
COWC further noted that the issue on appeal was not whether a 
waiver should be granted but whether the VA had correctly 
refused to consider the waiver because of the expiration of 
the applicable time limit.  Included with the COWC's decision 
was a computer printout indicating that a number of letters 
had been generated with respect to the veteran's overpayment.   

During his hearing in October 2001, the veteran requested an 
audit of his VA pension benefits and the amount of any 
current overpayment(s).  

Reasons for Remand

After having carefully reviewed the record, the Board is of 
the opinion that additional evidentiary development is 
required.  It appears that certain communications between the 
RO and the veteran in July, August and September 1994 may not 
have been included in the veteran's VA claims folder.  As one 
example, a letter dated August 4, 1994 from the RO to the 
veteran refers to "your request of 7-26-94".  That request is 
not included in the file.  More significantly, the RO's 
September 13, 1994 letter to the veteran stated that he would 
"be notified shortly of the exact amount of the overpayment 
and given information about repayment."  The promised letter 
does not appear in the claims folder.  There is therefore a 
question concerning whether the veteran received proper 
notification of the amount of the charged indebtedness, as 
well as his right to request a waiver of such indebtedness.  
[The Board observes that there is reference to a letter dated 
September 30, 1994 contained in an attachment to the COWC's 
September 27, 2000 decision, but the letter itself has not 
been included in the veteran's VA claims folder and its 
contents have not been elsewhere described in the file.] 

The Board believes that the RO must make an effort to 
associate with the veteran's VA claims folder all records 
pertaining to the creation of the charged indebtedness in the 
amount of $1,175.50 in 1994, in particular communication(s) 
to the veteran from the RO informing him of the amount of the 
indebtedness and of his due process rights in connection 
therewith.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to locate and 
to associate with the veteran's VA claims 
file any and all documents pertaining to 
the creation of the charged indebtedness 
of $1,175.50, to include any documents 
generated by the VBA Debt Management 
Center.  

2.  The RO should undertake any other 
indicated development, including ensuring 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A and its implementing 
regulations have been completed.  The RO 
should then
readjudicate the issue of whether the 
veteran's request for waiver of 
overpayment of VA pension benefits was 
timely filed.  The RO should take into 
consideration any final precedential 
decision of the Court in Gordon v. Gober 
with respect to this issue.  If it is 
determined that such request was timely 
filed, the RO should proceed to 
adjudicate the issue of entitlement to 
waiver of the overpayment of VA pension 
benefits.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369, 372-3 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

 


